Citation Nr: 1120225	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This matter came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2010; the transcript is of record.  This matter was remanded in May 2010 and December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In October 2007, the underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
45
40
40
50
LEFT
N/A
40
35
40
50

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.

On July 1, 2010, the underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
50
45
40
35
LEFT
N/A
45
35
40
50

Speech discrimination scores were 98 percent in both ears.  The examiner diagnosed sensorineural hearing loss bilaterally with no decrease in hearing as compared to the 2007 audiogram.  

The Veteran has argued that VA testing was inaccurate and he went to a private facility to clarify the extent of his hearing deficit.  In support of his appeal, the Veteran submitted a July 16, 2010 private audiological evaluation.  This evidence, however, is in a format that is incompatible for VA rating purposes.  Specifically, the report includes audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form and are not in a format compatible for VA rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).

The United States Court of Appeals for Veterans Claims (Court) has held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports of VA progress notes.  Acknowledging that VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective- that is, not a matter of opinion- and where the missing evidence bears greatly on the probative value of the examination report."  In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that the Board erred in not seeking additional clarification of the private audiograms, as: (1) there was a period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating;  (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.   

In December 2010, this matter was remanded to request that the July 2010 private examiner provide the values for the controlled speech discrimination test and a report of the puretone threshold averages, and to determine if the July 2010 private examination was performed by a state-licensed audiologist.  The Veteran did not initially respond to VA's December 2010 request for information and authorization, and the matter was recertified to the Board in March 2011.  Thereafter, in March 2011, the Veteran submitted another private audiological evaluation conducted in December 2010 by the same examiner.  A copy of the examiner's Florida license as a hearing aid specialist was submitted.  The values for testing performed in July 2010 were not provided.  On testing in December 2010, pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
105
110

105
LEFT
N/A
105
110

105

The numeric data was not shown at 3000 Hertz.  The examiner also stated that speech discrimination could not be tested but did not provide an explanation.  

It is clear that the December 2010 audiometric testing results differ significantly from VA audiometric testing conducted in 2007 and 2010; but the Board notes that such report is still incomplete for rating purposes as it does not contain numeric data at 3000 Hertz, does not contain a puretone threshold average for each ear, and there is no explanation as to the lack of speech discrimination scores.  For such reason, the Veteran must be afforded another VA examination to assess the severity of his bilateral hearing loss, and for an explanation as to the drastically different puretone threshold results shown.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary information and authorization from the Veteran, the provider of the private audiogram, Donna L. Nagle, should be contacted to report the following:

a) the numeric form of the puretone hearing threshold levels shown in the July 16, 2010 audiogram;

b) the numeric form of the puretone hearing threshold levels at 3000 Hertz shown in the December 31, 2010 audiogram; 

c) the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four (see 38 C.F.R. § 4.85); 

d) the values for the controlled speech discrimination test (Maryland CNC), or in the alternative, an explanation as to why speech discrimination testing could not be conducted.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The VA examiner should provide an explanation as to significantly different puretone hearing threshold levels shown in the October 2007 and July 2010 VA examination reports, as compared with the July 2010 and December 2010 private examination reports.

3.  After completion of the above, the RO should readjudicate the Veteran's claim for an initial compensable rating.  If the benefit sought is not granted in full, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


